DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 07/20/2021.
Claims 1-30, 35, 50 are cancelled. Claims 31, 39, 44, 54 and 61-62 are currently amended. Claims 32-34, 36-38, 40-43, 45-49, 51-53 and 55-60 are previously presented. Claims 31-34, 36-49 and 51-62 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31, 44, 54, 60-62, 36-43, 47-49, 51, 53, 55-56 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Michailovic DE3622191 A1 (hereinafter referred to as Michailovic) (original document and English translation relied upon for reference).
Regarding claims 31, 44, 54 and 60-62, Michailovic teaches a method of treating an agricultural product (e.g., fresh fruits and vegetables), comprising (English translation, page 3, 3rd para.; page 6, para. 1-3; page 4, para. 2, 5-6):
-applying a composition comprising a coating agent and a solvent (e.g., water) to a surface of the agricultural product, thereby forming a coating over the agricultural product, wherein the coating agent comprises a monoglyceride that reads on Formula I-B as recited in claims 60-62 (e.g., 2,3-dihydroxypropan-1-yl-palmitate or 2,3-dihydroxypropan-1-yl-octadecanoate, original document, column 4, line 60, the formula; English translation, page 5, para. 2); wherein the coating solution can be applied at a temperature of 25-40 ºC (page 3, 3rd para.);
- maintaining the agricultural product at a first ambient temperature of 0±1 ºC and storing the product for a period of time (page 6, 3rd para.), the temperature of which is less than the temperature at which the coating agent is applied;
-removing at least a portion of the protective coating (e.g., by washing off with water; para. 1-3), which necessarily increases the ripening rate of the agricultural product.
Given that the Michailovic teaches washing off the coating with water after storage, the washing necessarily takes places at room temperature or above, which is interpreted to read on “increasing the ambient temperature of the agricultural product to a second ambient temperature”.
Michailovic teaches that the coating increases the carbon dioxide and reduces oxygen within the fruit (pages 3, 3rd para.), which is interpreted to read on “wherein one 
Michailovic teaches that the coating agent comprises 0.8-6.4 parts monoglyceride, 1.7-13.3 parts acetylated monoglyceride, 0.05-0.4 part salt of succinylated monoglyceride and 0.05-6.6 parts food antiseptics and heating to form a molten mixture (English translation, page 4, para. 4-6). As such, the composition has the highest concentration of monoglyceride of about 78% when 6.4 parts monoglyceride, 1.7 parts acetylated monoglyceride, 0.05 parts of salt of succinylated monoglyceride and 0.05 parts food antiseptics are mixed. 78% of monoglyceride is very close to the lower endpoint of 80% as recited in the claims that one of ordinary skill in the art would have expected them to have the same properties, given that both Michailovic and the instant invention are directed to the same endeavor, i.e., to keep a produce stable after harvest. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Further, Michailovic recognizes that the concentration of monoglyceride in the composition is a result effective variable for the reason that it affects the thickness of the coating which further affects gas exchange rate of the produce (page 6, 2nd para. from bottom). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of the 
Regarding claims 36-37, Michailovic teaches that the first ambient temperature is 0±1 ºC (page 6, 3rd para.), which falls within that recited in claim 36, and is very close to the lower ending point of 2 ºC as recited in claim 37 that one of ordinary skill in the art would have expected them to have the same properties, given that both Michailovic and the instant invention are directed to the same endeavor, i.e., store a coated agricultural product in low temperature. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Michailovic, as recited above, teaches a second temperature that is room temperature or above, which falls within that recited in claims 36-37.
Regarding claims 38, 48 and 55, Michailovic teaches that the coating agent comprises a di- or tri- glyceride (e.g., acetylated monoglyceride) and a salt (e.g., salt of succinylated monoglyceride) (English translation, page 4, para.4-6).
Regarding claims 39-41, 53 and 58
Regarding claim 42, Michailovic teaches coating an agricultural product but does not teach if the agricultural product being coated is ripe or not. However, given that fruits or vegetables are known to be harvested or picked either ripe or under-ripe, Michailovic encompasses that option of coating the agricultural product prior to the agricultural product being ripe.
Regarding claims 43, 51 and 59, Michailovic does not teach the average transmittance or thickness of the coating. However, the average transmittance of the coating is a function of the thickness the coating, which is related to the concentration of the coating agent in the aqueous solution.  In the instant case, Michailovic recognizes that the concentration of coating ingredients such as monoglyceride and acetylated monoglyceride affects the thickness of the coating which further affects gas exchange rate of the produce (page 6, 2nd para. from bottom). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of the monoglyceride and/or acetylated monoglyceride so as to obtain a coating with a thickness that results in preferable gas exchange rate. As such, the transmittance value and thickness as recited in the claims are merely obvious variants of the prior art.
Regarding claim 47, Michailovic teaches that the agricultural product is stored at least one day with the coating thereon prior to the at least partial removal of the coating (page 1, 2nd para.; page 3, 3rd para.; page 4, 1st para.).
Regarding claim 49, Michailovic teaches that the coating is applied to the fruit after the fruit being harvested and the coating is removed after the fruit is harvested (page 6, 1st and 2nd para.), while the claim recites that coating is applied prior to prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).
Regarding claim 56, Michailovic teaches that the solvent comprises water (page 3, 2nd para. from the bottom).

Claims 32-34, 52 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Michailovic as applied to claims 31, 44, 54 and 60-62, and further in view of Petcavich, US Patent Application Publication No. 2010/0104710 (hereinafter referred to as Petcavich).
Regarding claims 32-33, 52 and 57, Michailovic teaches what has been recited above but is silent regarding treating the agricultural product with a ripening agent such as ethylene gas. 
In the same field of endeavor, Petcavich teaches the step of gassing the coated fruit with ethylene in the distributor to accelerate ripening ([0034]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Michailovic by including the ethylene gassing step to accelerate the ripening of the fruit such that it is ready to be sold/served.
Regarding claim 34
Regardless, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).
	
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Michailovic as applied to claims 31, 44 and 61, in further view of Kirk US Patent No. 5,451,266 (hereinafter referred to as Kirk).
Regarding claims 45-46, Michailovic teaches removing the coating by rinsing off with water (page 6, 2nd para), but is silent regarding a mechanical removal of the coating and that the mechanical removal of the coating comprising placing the coated agricultural product on a brush bed. 
Kirk teaches a method of washing fruit by placing the fruit on a brush bed where the fruit is high pressure spray washed (column 2, line 18-44, column 5, line 60-63; Fig. 9-10). 
Both Michailovic and Kirk are directed to fruit processing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Michailovic by including the step of placing the fruit on a brush bed and spray washing the fruit because such a step is well known in the art to be suitable for cleaning/washing a fruit.

Response to Arguments
Applicant's arguments filed 07/20/2021 have been fully considered and the examiner’s response is shown below:
The 35 USC 112 (a) rejection, the 35 USC 112 (b) rejection and 35 USC 112 (d) rejection are withdrawn in view of the amendment made to the claims.
Applicant’s arguments on pages 31-37 of the Remarks regarding the rejection of pending claims 31, 44 and 54 over Petcavich in view of Sowa or over Yang in view of Sowa are moot, since those arguments do not apply to the new ground of rejections of claims 31, 44 and 54 set forth in the instant office action.
Regarding the rejection of pending claims over Michailovic, Applicant argues on pages 37-38 of the Remarks that Michailovic not only teaches a range that does not overlaps with the claimed range, but also teaches away from increasing the monoglycerides content of its composition to claimed range, for the reason that Michailovic recites that content of greater than upper limit results in a dense skin which does not cause necessary gas exchange of fruit.
These arguments are not persuasive.  First, Michailovic teaches a monoglyceride concentration the upper endpoint of which (e.g., 78%) being very close to the lower endpoint of 80% as recited in the claims that one of ordinary skill in the art would have expected them to have the same properties, given that both Michailovic and the instant invention are directed to the same endeavor, i.e., to keep a produce stable after harvest by applying a coating. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). Unfortunately, applicant has not provides data showing otherwise. Second,  Michailovic’s recitation that the content of monoglyceride and acetylated 
Applicant argues on page 39 of the Remarks that since the coating of Michailovic and that of the present claims are not for the same purposes (applicant asserts that where the purpose of Michailovic is for allowing gas transfer for long term storage, that of the claimed invention is for suppressing gas transfer to control ripening), modifying Michailovic to arrive at the claimed method is not obvious. 
This argument is not persuasive. First, it does not appear that the purposes of the coating of Michailovic and the coating of the present claims are as different as in arguendo, that the two coatings serve different purposes, prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior Art (see MPEP 2145 II). In the instant case, Michailovic teaches the essentially the same coating process as the claimed invention, Michailovic will deliver the intended purpose/advantage of suppressing gas transfer to control ripening. Third, rational different from applicant’s is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem (MPEP 2144 IV).  
For the forgoing reason listed above, applicant’s arguments on page 39-41 regarding claims 32-34 and 45-46 are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791